Title: From Thomas Jefferson to United States Senate, 28 January 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                  
                  I nominate Washington Boyd of the territory of Columbia, to be Marshal of the said territory.
                  Mathurin Guerin of the territory of Orleans to be a member of the legislative council of Orleans, being one of two persons nominated to me by the House of representatives of that territory to supply the place of James Mather senr. resigned.
                  Shadrack Bond junr. of Indiana territory to be a member of the legislative council of the sd territory being one of two persons nominated to me by the House of representatives of the sd territory to supply the place of Shadrack Bond resigned.
                  George Fisher of the territory of Indiana to be a member of the legislative council of the sd territory, being one of two persons nominated to me by the House of representatives of the sd territory to supply the place of Pierre Menard resigned.
                  
                     Th: Jefferson 
                     
                     Jan. 28. 1808
                  
               